DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11/02/2022 for application number 16/242,672 has been entered. 

In the application,
Claims 1-7 and 9-20 are pending and being considered. 
Claims 1, 19 and 20 are independent. 
Claim 8 has been, or previously been cancelled.
Claims 1, 19 and 20 are amended. 
Claims 1-7 and 9-20 are rejected. 

Response to Arguments/Remarks
Applicant’s arguments/remarks, filed on 09/02/2022, have been fully considered and are rendered moot in view of new grounds of rejection outlined below, which were necessitated by the applicant’s amendment. The argument does not apply to the current arts being used. Further, the 
claim interpretation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, has been waived/withdrawn in view of the claim amendments filed for the independent claim 19.

Claim Objections
Claims 19-20 are objected to because of the following informalities:  
Claim 19 (Line 5) recites “processing, by one or more processors, the audio data”, which should read as “processing, by the one or more processors, the audio data”.
Claim 19 (Line 8) recites “transmitting, by one or more processors, to a speech module”, which should read as “transmitting, by the one or more processors, to a speech module”.
Claim 19 (Line 12) recites “retrieving, by one or more processors, from a model storage”, which should read as “retrieving, by the one or more processors, from a model storage”.
Claim 19 (Line 16) recites “executing, by one or more processors, the retrieved speech model”, which should read as “executing, by the one or more processors, the retrieved speech model”.
Claim 19 (Line 18) recites “transmitting, by one or more processors, the voice match result”, which should read as “transmitting, by the one or more processors, the voice match result”.
Claim 19 (Line 20) recites “receiving, at one or more processors, from the speech module”, which should read as “receiving, at the one or more processors, from the speech module”.
Claim 19 (Line 22) recites “authenticating, by one or more processors, a user based on the voice match result”, which should read as “authenticating, by the one or more processors, a user based on the voice match result”.
Claim 19 (Line 24) recites “transmitting, by one or more processors, to a client device”, which should read as “transmitting, by the one or more processors, to a client device”.
Claim 19 (Line 27) recites “updating by one or more processors a log…”, which should read as “updating, by the one or more processors, a log…”.
Claim 19 (Line 29) recites “overwriting, by one or more processors the user data”, which should read as “overwriting, by the one or more processors, the user data”.
Claim 20 (Line 18) recites “executing he machine learning model…”, which should read as “executing the machine learning model…”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 9-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding independent claim 1, the claim recites limitation "updating a log based on the user identifier, the client identifier, and the voice match result” in lines 18-19 of the claim, which has not been defined previously. Therefore, there is insufficient antecedent basis for “the client identifier” in the claim. Examiner notes that the claim in line 6 recites “a client device identifier”, which makes it unclear whether the recited “the client identifier” refers to the recited “client device identifier” or is different. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. 
Regarding independent claims 19 and 20, the claims are rejected for the same reasons as mentioned above for the independent claim 1.
Dependent claims 2-7 and 9-18 are likewise rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph as being indefinite since they depend on and/or carries the deficiencies of the parent claims.

Claim Rejections - 35 U.S.C. 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-7, 9-11 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Zeljkovic et al. (US 2013/0097682 A1), hereinafter (Zeljkovic), in view of ZHENG et al. (US 2017/0365259 A1), hereinafter (Zheng).

Regarding Claim 1, Zeljkovic teaches a system comprising: one or more memory units storing instructions (Zeljkovic, Para. [0109 and 0113], discloses a computer system comprising memory storing instructions); and 
one or more processors that execute the instructions to perform operations comprising: receiving user data comprising a user identifier, audio data having a first data format, and a client device identifier (Zeljkovic, Figure 8 and Para. [0061, 0076, 0087, 0109 and 0113], discloses a processor to execute the instructions to perform operations comprising receiving user profile such as user ID, audio signal having spoken utterances (i.e., first data format) and a name of a service (i.e., a client device identifier, as disclosed in Para. [0025])); 
generating processed audio data based on the received audio data (Zeljkovic, Para. [0029 and 0076], discloses to generate words (i.e., processed audio data) based on the audio signal), the processed audio data having a second data format (Zeljkovic, Para. [0029 and 0076], further discloses the generated words have a format useable by a mobile device); 
retrieving, by a speech module, from a model storage, a speech model particularly trained for a user associated with the user identifier, Zeljkovic, Fig. 1 and Para. [0043]), discloses that the speech server 114 is configured to provide speech recognition and/or speaker verification services for the MFA service. In particular, the speech server 114 is configured to … perform the speech recognition service to determine whether a speech sample included in the request matches a voice print previously established for a user that is allegedly associated with the speech sample, and/or as disclosed in FIG. 6 and associated Para. [0074], wherein the voice print is created by using voice sample of the user (in step 612), and saves the created voice print in association with the created user profile (in step 614 and Para. [0006]), and as further disclosed in Para. [0061], a pre-registration procedure to create the user profile using the personal user information that includes, but is not limited to, a user ID, a mobile telephone number, a device ID … and a voice passphrase); 
executing the retrieved speech model to generate a voice match result based on the processed audio data (Zeljkovic, Fig. 1 and Para. [0043], discloses that the speech server 114 is configured to provide speech recognition and/or speaker verification services for the MFA service. In particular, the speech server 114 is configured to … perform the speech recognition service to determine whether a speech sample included in the request matches a voice print previously established for a user that is allegedly associated with the speech sample, and as disclosed in Para. [0004], receiving (at the computing device from the server) a message identifying whether access to the service has been granted or denied based on the voice print matching); 
authenticating, by an authentication module, a user based on the voice match result (Zeljkovic, Fig. 1 and Para. [0029-0031, 0038 and 0081], discloses an authentication module to authenticate a user based on the voice print match); 
transmitting to a client device associated with the client device identifier, a client notification comprising a result of the authentication (Zeljkovic, Para. [0004], discloses the steps for operating a computing device during an authentication procedure includes establishing a data session with an authentication server for authenticating a user to utilize a service, receiving a sample phrase over the data session, and presenting a voiceprint matching prompt on a display of the computing device. The voiceprint matching prompt includes a request for a user to speak the sample phrase. The process further includes receiving a speech input of the sample phrase, transmitting the speech input to the authentication server via the data session, and receiving (at the computing device) a message identifying whether access to the service has been granted or denied, or see also Para. [0005], discloses to receive (at the computing device) a speech recognition and/or speaker verification response from the speech server computer. The speech recognition and/or speaker verification response includes an indication of whether or not the speech input (of the sample phrase as provided by the user at the computing device) matches a (pre-established) voice print);
updating a log based on the user identifier, the client identifier, and the voice match result (Zeljkovic, Para. [0040] and Claim 18, discloses to populate a speech database (i.e., log) based on the user ID, name of the service (i.e., the client identifier) and the voice print match); and 
Zelikovic fails to explicitly disclose but Zheng teaches retrieving, by a speech module, from a model storage, a speech model particularly trained for a user associated with the user identifier, the speech model including a machine learning model (Zheng, Para. [0048], discloses an identity authentication module 14 that extracts the voiceprint model (i.e., speech model) of the user from the voiceprint model storage unit 1, and as disclosed in Para. [0042], In the voiceprint model storage unit 15, the voiceprint model of each user is stored in such a manner that the user (user ID) is associated with the voiceprint model of the user, and as disclosed in Para. [0039], wherein the user voiceprint model generating module 12 may train the voiceprint model of the user by using an acoustic model of the global characters in a self-adaptive manner, and as disclosed in Para. [0040], wherein the acoustic model is obtained by using a method such as Artificial Neural Network (ANN, which is a machine learning), etc.);
overwriting the user data (Zheng, Para. [0073], discloses to update the speech data included in the time window channel using the latest speech data, or see also Para. [0083], discloses to store the security code speech signal as the latest speech data in the time-varying data storage unit in which speech data of each user is stored with time labels, and/or see also Para. [0075], wherein the voiceprint model reconstruction module 25 reconstructs the voiceprint model of the user using the speech data included in the updated time window channel, and updates the voiceprint model of the user in the voiceprint model storage unit 15 using the reconstructed voiceprint model of the user).
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Zheng’ into the teachings of ‘Zeljkovic’, with a motivation to retrieve a speech model particularly trained for a user associated with the user identifier, the speech model including a machine learning model, as taught by Zheng, in order to provide a secure and reliable identity authentication system to verify the voiceprint of the speaker (user), and to effectively improve the accuracy of identity authentication based on self-learning function; Zheng, Para. [0014 and 0086].

Regarding Claim 2, Zeljkovic as modified by Zheng teaches the system of claim 1, wherein Zeljkovic further teaches: the user data comprises biometric data, and the authenticating of the user is based on biometric data (Zeljkovic, Para. [0028 and 0030] and Claim 11, discloses that the user profile comprising voice print (i.e., biometric data) and the authentication of the user is based on the voice print).  

Regarding Claim 3, Zeljkovic as modified by Zheng teaches the system of claim 1, wherein Zeljkovic further teaches the operations further comprising: transmitting, to a user device associated with the user identifier, a user notification comprising the result of the authentication (Zeljkovic, Para. [0025, 0029, 0068 and 0083], discloses transmitting to a mobile device associated with the user ID, a notification message including a valid token comprising authentication result notification message (i.e., the result of the authentication)).  

Regarding Claim 4, Zeljkovic as modified by Zheng teaches the system of claim 1, wherein Zeljkovic further teaches the operations further comprising: 55Attorney Docket No. 11360.0630-00000spinning up, in response to the received user data, a container instance, wherein the container instance performs, using the one or more processors, at least one of (Zeljkovic, Fig. 6 and associated Para. [0074-0074], discloses a voice enrollment procedure 600 that proceeds to operation 612, wherein a voice print (i.e., instance) is created (i.e., spinning up) using the user’s voice sample (i.e., user data). From operation 612, the voice enrollment procedure 600 proceeds to operation 614, wherein the voice print is saved in association with the user's profile, and as disclosed in Para. [0006], wherein a pre-registration procedure is utilized to create a user profile for a user of a multi-factor authentication ("MFA") service, and as disclosed in Para. [0094], a processor 1104 for processing data and/or executing computer-executable instructions stored in memory): 
processing the audio data, transmitting the processed audio data (Zelkovic, Para. [0004], discloses to transmit the speech input (i.e., the processed audio data) to the authentication server via the data session, or see also Para. [0005], discloses to receive a speech input of the sample phrase as provided by the user at the computing device, generating a speech recognition and/or speaker verification request that includes the speech input, and sending the speech recognition and/or speaker verification request to a speech server computer), receiving the voice match result, authenticating the user, and transmitting the client notification (Zelkovic, Para. [0005], discloses to receive a speech recognition and/or speaker verification response from the speech server computer. The speech recognition and/or speaker verification response includes an indication of whether or not the speech input matches a voice print. The method further includes generating an authentication result notification that includes the indication of whether or not the speech input matches the voice print).  

Regarding Claim 5, Zeljkovic as modified by Zheng teaches the system of claim 4, wherein Zeljkovic further teaches the operations further comprising: terminating the container instance based on the voice match result (Zeljkovic, Para. [0073], discloses that the MFA service client application 120 sends the spoken answer to the authentication server 106, which utilizes the speech server 114 to determine if the spoken answer matches the answer provided in the user profile created during the pre-registration procedure 300. In any case, if an incorrect answer was received at operation 604, the voice enrollment procedure 600 proceeds to operation 608. The voice enrollment procedure 600 ends (i.e., terminates) at operation 608), 
Zeljkovic fails to explicitly disclose but Zheng further teaches the terminating comprising destroying the user data (Zheng, Para. [0116], discloses that, in step S403, the equilibrium degree is judged, and if the equilibrium degree is greater than or equal to the predetermined threshold of the equilibrium degree, the process proceeds to step S404, otherwise, the process proceeds to step S405. In step S404, the latest parameterized speech data is pushed into the time window channel (parameterized speech data of the past time period has been removed in step S401), and then the process is terminated).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Zheng’ into the teachings of ‘Zeljkovic’, with a motivation to destroy the user data, as taught by Zheng, in order to provide a secure and reliable identity authentication system that verifies the voiceprint of the speaker (user), and to effectively improve the accuracy of identity authentication based on self-learning function; Zheng, Para. [0014 and 0086].

Regarding Claim 6, Zeljkovic as modified by Zheng teaches the system of claim 1, Wherein Zeljkovic further teaches the operations further comprising: updating a log based on the user identifier, the client identifier, and the voice match result (Zeljkovic, Para. [0040] and Claim 18, discloses to populate a speech database (i.e., log) based on the user ID, name of the service and the voice print match); and
Zeljkovic fails to explicitly disclose but Zheng further teaches destroying the user data (Zheng, Para. [0084], discloses for updating the speech data included in the time window channel using the latest speech data (i.e., pushing the latest speech data into the time window channel, and removing the speech data of the past time period from the time window channel)).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Zheng’ into the teachings of ‘Zeljkovic’, with a motivation to destroy the user data, as taught by Zheng, in order to provide a secure and reliable identity authentication system that verifies the voiceprint of the speaker (user), and to effectively improve the accuracy of identity authentication based on self-learning function; Zheng, Para. [0014 and 0086].

Regarding Claim 7, Zeljkovic as modified by Zheng teaches the system of claim 1, wherein Zeljkovic, further teaches generating, by the speech module, the voice match result is further based on a phrase identified in the audio data (Zeljkovic, Para. [0029 and 0034], discloses that the determination is based on a phrase identified in the audio signal, and/or see also Para. [0086] and/or claim 9).  

Regarding Claim 8, (Cancelled).

Regarding Claim 9, Zeljkovic as modified by Zheng teaches the system of claim 8, Wherein Zeljkovic further teaches the operations further comprising: 56Attorney Docket No. 11360.0630-00000spinning up a container instance, wherein the container instance performs, using the one or more processors, at least one of (Zeljkovic, Fig. 6 and associated Para. [0074-0074], discloses a voice enrollment procedure 600 that proceeds to operation 612, wherein a voice print (i.e., instance) is created (i.e., spinning up) using the user’s voice sample (i.e., user data). From operation 612, the voice enrollment procedure 600 proceeds to operation 614, wherein the voice print is saved in association with the user's profile, and as disclosed in Para. [0006], wherein a pre-registration procedure is utilized to create a user profile for a user of a multi-factor authentication ("MFA") service, and as disclosed in Para. [0094], a processor 1104 for processing data and/or executing computer-executable instructions stored in memory): Zelkovic, Para. [0005], discloses to receive a speech recognition and/or speaker verification response from the speech server computer. The speech recognition and/or speaker verification response includes an indication of whether or not the speech input matches a voice print. The method further includes generating an authentication result notification that includes the indication of whether or not the speech input matches the voice print).  
Zelikovic fails to explicitly disclose but Zheng further teaches retrieving a speech model (Zheng, Para. [0048], discloses that the identity authentication module 14 extracts the voiceprint model of the user from the voiceprint model storage unit 15);
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Zheng’ into the teachings of ‘Zeljkovic’, with a motivation to retrieve a speech model, as taught by Zheng, in order to provide a secure and reliable identity authentication system to verify the voiceprint of the speaker (user), and to effectively improve the accuracy of identity authentication based on self-learning function; Zheng, Para. [0014 and 0086].

Regarding Claim 10, Zeljkovic as modified by Zheng teaches the system of claim 1, wherein Zeljkovic further teaches the operations further comprising: updating the speech module based on the voice match result and the processed audio data (Zeljkovic, Para. [0043 and 0045], discloses to associate (i.e., update) a speech sample to the speech recognition engine based on the voice print match and the words).  

Regarding Claim 11, Zeljkovic as modified by Zheng teaches the system of claim 8, wherein Zeljkovic fails to explicitly disclose but Zheng further teaches the speech model is a machine learning model (Zheng, Para. [0039-0040], discloses to train the voiceprint model of the user by using an acoustic model which is obtained by using a method such as an Artificial Neural Network (ANN, which is a machine learning)).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Zheng’ into the teachings of ‘Zeljkovic’, with a motivation to wherein the speech model is a machine learning model, as taught by Zheng, in order to provide a secure and reliable identity authentication system to verify the voiceprint of the speaker (user), and to effectively improve the accuracy of identity authentication based on self-learning function; Zheng, Para. [0014 and 0086].

Regarding Claim 18, Zeljkovic as modified by Zheng teaches the system of claim 1, wherein Zeljkovic further teaches the client device is associated with an access point (Zeljkovic, Fig. 1 and Para. [0041], discloses that the provider server is associated with an online service that provides access to sensitive information for online shopping (i.e., access point)).  

Regarding Claim 19, Zeljkovic teaches a computer-implemented method comprising: receiving, by one or more processors, user data comprising a user identifier, audio data having a first data format, and a client device identifier (Zeljkovic, Fig. 8 and Para. [0061, 0076, 0087, 0109 and 0113] and Claim 18; discloses a computer implemented method receiving by a processor receives user profile including user ID, audio signal having spoken utterances (i.e., first data format) and a name of a service (i.e., client device identifier, as disclosed in Para. [0025]), wherein the method steps may be performed by utilizing a voice processor as illustrated in Fig. 9); 
processing, by one or more processors, the audio data (Zeljkovic, Para. [0029 and 0076], discloses to generate words (i.e., processed audio data) based on the audio signal), the resulting processed audio data having a second data format (Zeljkovic, Para. [0029 and 0076], further discloses the generated words have a format useable by a mobile device); 
transmitting, by one or more processors, to a speech module, the processed audio data (Zeljkovic, Para. [0029, 0043 and 0045], discloses to transmit the generated words to a speech server 114 which is configured to provide speech recognition engine (i.e., speech module)) and an instruction to determine whether voice data of the processed audio data matches a voice pattern associated with the user identifier (Zljkovic, Para. [0043-0046], discloses the words and a request (i.e., instruction) to determine whether the audio signal of the words matches to a voice print associated with the user ID);  58Attorney Docket No. 11360.0630-00000 
retrieving, by one or more processors, from a model storage, a speech model particularly trained for a user associated with the user identifier, Zeljkovic, Fig. 1 and Para. [0043], discloses that the speech server 114 is configured to provide speech recognition and/or speaker verification services for the MFA service. In particular, the speech server 114 is configured to … perform the speech recognition service to determine whether a speech sample included in the request matches a voice print previously established for a user that is allegedly associated with the speech sample, and/or as disclosed in FIG. 6 and associated Para. [0074], wherein the voice print is created by using voice sample of the user (in step 612), and saves the created voice print in association with the created user profile (in step 614 and Para. [0006]), and as disclosed in Para. [0061], the pre-registration procedure to create the user profile using the personal user information that includes, but is not limited to, a user ID, a mobile telephone number, a device ID … and a voice passphrase); 
executing, by one or more processors, the retrieved speech model to generate a voice match result based on the processed audio data (Zeljkovic, Fig. 1 and Para. [0043], discloses that the speech server 114 is configured to provide speech recognition and/or speaker verification services for the MFA service. In particular, the speech server 114 is configured to … perform the speech recognition service to determine whether a speech sample included in the request matches a voice print previously established for a user that is allegedly associated with the speech sample, and as disclosed in Para. [0004], receiving (at the computing device from the server) a message identifying whether access to the service has been granted or denied based on the voice print matching); and 
transmitting, by one or more processors, the voice match result (Zeljkovic, Fig. 1 and Para. [0073], sending by the speech server 114 which is configured to provide speech recognition engine, the voice print match to the mobile device); 
receiving, at one or more processors, from the speech module, the voice match result (Zeljkovic, Fig. 1 and Para. [0029-0030], discloses receiving by the processor from the speech recognition engine a voice print match); 
authenticating, by one or more processors, a user based on the voice match result (Zeljkovic, Fig. 1 and Para. [0029-0031, 0038 and 0081], discloses an authentication module to authenticate a user based on the voice print match); 
transmitting, by one or more processors, to a client device associated with the client device identifier, a client notification comprising a result of the authentication (Zeljkovic, Para. [0004], discloses the steps for operating a computing device during an authentication procedure includes establishing a data session with an authentication server for authenticating a user to utilize a service, receiving a sample phrase over the data session, and presenting a voiceprint matching prompt on a display of the computing device. The voiceprint matching prompt includes a request for a user to speak the sample phrase. The process further includes receiving a speech input of the sample phrase, transmitting the speech input to the authentication server via the data session, and receiving (at the computing device) a message identifying whether access to the service has been granted or denied, or see also Para. [0005], discloses to receive (at the computing device) a speech recognition and/or speaker verification response from the speech server computer. The speech recognition and/or speaker verification response includes an indication of whether or not the speech input (of the sample phrase as provided by the user at the computing device) matches a (pre-established) voice print, or see also Para. [0083]);
updating by one or more processors a log based on the user identifier, the client identifier, and the voice match result (Zeljkovic, Para. [0040] and Claim 18, discloses to populate a speech database (i.e., log) based on the user ID, name of the service (i.e., the client identifier) and the voice print match); and 
Zelikovic fails to explicitly disclose but Zheng teaches retrieving, by the speech module, from a model storage, a speech model particularly trained for a user associated with the user identifier, the speech model including a machine learning model (Zheng, Para. [0048], discloses an identity authentication module 14 that extracts the voiceprint model (i.e., speech model) of the user from the voiceprint model storage unit 1, and as disclosed in Para. [0042], In the voiceprint model storage unit 15, the voiceprint model of each user is stored in such a manner that the user (user ID) is associated with the voiceprint model of the user, and as disclosed in Para. [0039], wherein the user voiceprint model generating module 12 may train the voiceprint model of the user by using an acoustic model of the global characters in a self-adaptive manner, and as disclosed in Para. [0040], wherein the acoustic model is obtained by using a method such as Artificial Neural Network (ANN, which is a machine learning), etc.); overwriting, by one or more processors the user data (Zheng, Para. [0073], discloses to update the speech data included in the time window channel using the latest speech data, or see also Para. [0083], discloses to store the security code speech signal as the latest speech data in the time-varying data storage unit in which speech data of each user is stored with time labels, and/or see also Para. [0075], wherein the voiceprint model reconstruction module 25 reconstructs the voiceprint model of the user using the speech data included in the updated time window channel, and updates the voiceprint model of the user in the voiceprint model storage unit 15 using the reconstructed voiceprint model of the user).
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Zheng’ into the teachings of ‘Zeljkovic’, with a motivation to retrieve a speech model particularly trained for a user associated with the user identifier, the speech model including a machine learning model, as taught by Zheng, in order to provide a secure and reliable identity authentication system to verify the voiceprint of the speaker (user), and to effectively improve the accuracy of identity authentication based on self-learning function; Zheng, Para. [0014 and 0086].

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Zeljkovic in view of Zheng, as applied above, and further in view of Pemba et al. (US 10,468,019 B1), hereinafter (Pemba).

Regarding Claim 12, Zeljkovic as modified by Zheng teaches the system of claim 11, wherein Zeljkovic fails to explicitly disclose but Zeng further teaches the machine learning model comprises at least one of a recurrent neural network model, Zheng, Para. [0039-0040], discloses to train the voiceprint model of the user by using an acoustic model of the global characters in a self-adaptive manner. Wherein the acoustic model is obtained by using a method such as an Artificial Neural Network (ANN)).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Zheng’ into the teachings of ‘Zeljkovic’, with a motivation wherein the machine learning model comprises at least one of a recurrent neural network model or an adaptive learning model, as taught by Zheng, in order to provide a secure and reliable identity authentication system to verify the voiceprint of the speaker (user), and to effectively improve the accuracy of identity authentication based on self-learning function; Zheng, Para. [0014 and 0086].
Zeljkovic as modified by Zheng fails to explicitly disclose but Pemba further teaches wherein the machine learning model comprises at least one of a recurrent neural network model, a hidden Markov model, a discriminative learning model, a Bayesian learning model, a structured sequence learning model, or an adaptive learning model (Pemba, Col. 4 (Lines, 37-42), discloses that the speech models are acoustic and language models that are used by the speech recognition system to decode speech. The speech recognition system is HMM (hidden markov model), GMM (gaussian mixture), GMM-HMM, DNN (deep neural network)-HMM, RNN or any speech recognition model that can decode speech based on training).
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Pemba’ into the teachings of ‘Zeljkovic’ as modified by ‘Zheng’, with a motivation wherein the machine learning model comprises at least one of a hidden Markov model, a discriminative learning model, a Bayesian learning model, a structured sequence learning model, as taught by Pemba, in order to adopt and improve models for automatic speech recognition using selection of speech models based on input characteristics; Pemba, Col. 6 (Lines 26-29).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Zeljkovic in view of Zheng, as applied above, and further in view of YOON; Seokhyun et al. (US 2016/0253669 A1), hereinafter (Yoon).

Regarding Claim 13, Zeljkovic as modified by Zheng teaches the system of claim 1, wherein Zeljkovic as modified by Zheng fails to explicitly disclose but Yoon teaches the operations further comprising: determining, based on the user data and the voice match result, a payment method (Yoon, Para. [0077 and 0177], discloses to determine an electronic card (i.e., payment method) based on the card number (i.e., user data) and the corresponding voice instruction); 
sending a payment request to a financial institution (Yoon, Para. [0146-0147, 0150 and 0174], discloses to transmit a payment request to a financial server of a financial institution); and
receiving a payment notification from the financial institution (Yoon, Para. [0174], discloses to receive a payment notification from a financial server of a financial institution), the payment notification comprising a payment request result (Yoon, Para. [0174], discloses that the payment notification comprising a payment failed cause (i.e., a payment request result)), and wherein the client notification comprises the payment request result (Yoon, Para. [0174], discloses that the notification from the POS device (i.e., client device) comprises payment failed cause).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Yoon’ into the teachings of ‘Zeljkovic’ as modified by ‘Zheng’, with a motivation to provide determining, based on the user data and the voice match result, a payment method; sending a payment request to a financial institution; and receiving a payment notification from the financial institution, the payment notification comprising a payment request result, and wherein the client notification comprises the payment request result, as taught by the Yoon, in order to gain the advantage of reducing the additional authentication process; Yoon, Para. [0196].

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Zeljkovic in view of Zheng, as applied above, and further in view of Fung, D et al. (US 2011/0099108 A1), hereinafter (Fung).

Regarding Claim 14, Zeljkovic as modified by Zheng teaches the system of claim 1, Wherein Zeljkovic further teaches the operations further comprising: receiving, by a storage service, the user data from a user device (Zeljkovic, Para. [0039], discloses to receive by a database 128 (i.e., storage service) the user profile from a mobile device);
receiving, from the authentication service, a request for the user data (Zeljkovic, Fig. 1 and Para. [0080], discloses to receive from the authentication module via an authentication server 106 an authentication request for the user profile); 
transmitting, to the authentication service, the user data based on the request (Zeljkovic, Para. [0078 and 0080], discloses to send to the authentication module via the authentication server 106, the user profile based on the authentication request); 
receiving, from the authentication service, a notification stating that the user data has been received by the authentication service (Zeljkovic, Para. [0091-0092], discloses to receive from the authentication module via the authentication server 106 an authentication complete prompt indicating (i.e., notification stating) that the user authentication attempt was successful (i.e., the user data has been received by the authentication service)); 
Zeljkovic as modified by Zheng fails to explicitly disclose but Fung teaches transmitting an alert from the storage service to the authentication service (Fung, Para. [0056] and Claim 1; discloses to provide a merchant identification signal (i.e., alert) from the database (i.e., storage service) to the financial institution (i.e., the authentication service)), the alert comprising the user identifier (Fung, Claim 1; discloses that the merchant identification signal comprises the merchant identification (i.e., user identifier)); 57Attorney Docket No. 11360.0630-00000and destroying the user data (Fung, Para. [0079 and 0184], discloses to initiate a decline confirmation (i.e., destroying) for the user login data (i.e., user data) by deleting the login data).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Fung’ into the teachings of ‘Zeljkovic’ as modified by ‘Zheng’, with a motivation to provide an enhanced security system by transmitting an alert from the storage service to the authentication module, the alert comprising the user identifier; and by further destroying the user data, in order to gain the advantage of preventing unauthorized user to impersonate a user, and further preventing attackers from discovering the user’s true identity; Fung, Para. [0142 and 0153].
  
Regarding Claim 15, Zeljkovic as modified by Zheng in view of Fung teaches the system of claim 14, wherein Zeljkovic as modified by Zheng fails to explicitly disclose but Fung further teaches destroying the user data comprises permanently deleting the user data and deleting file pointers associated with the user data (Fung, Para. [0079, 0184, 0187 and 0228], discloses declining confirmation for the user login data comprises deleting completely the user login data deleting files icons (i.e., filed pointers) associated with the user login data).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Fung’ into the teachings of ‘Zeljkovic’ as modified by ‘Zheng’, with a motivation to provide wherein destroying the user data comprises permanently deleting the user data and deleting file pointers associated with the user data, in order to gain the advantage of preventing attackers from discovering the user’s true identity; Fung, Para. [0153].

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Zeljkovic in view of Zheng, as applied above, and further in view of Soyannwo; Olusanya Temitope et al. (US 9,774,998 B1), hereinafter (Soyannwo).

Regarding Claim 16, Zeljkovic as modified by Zheng teaches the system of claim 1, wherein Zeljkovic as modified by Zheng fails to explicitly disclose but Soyannwo teaches the system is located at a cloud service (Soyannwo, Col. 7 (lines 4-7), discloses that the server 206 is located at a cloud service).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Soyannwo’ into the teachings of ‘Zeljkovic’ as modified by ‘Zheng’, with a motivation to provide wherein the system is located at a cloud service, as taught by the Soyannwo, in order to gain the advantage of improved performance of computing systems; Soyannwo, Col. 1 (lines 64-65).

Regarding Claim 17, Zeljkovic as modified by Zheng teaches the system of claim 1, wherein Zeljkovic as modified by Zheng fails to explicitly disclose but Soyannwo teaches: the authentication module is located at a first cloud service (Soyannwo, Fig. 5 depicts that the authentication module is located at a first cloud service); and the speech module is located at a second cloud service (Soyannwo, Fig. 5 and Col. 13 (lines 1-13) - Col. 14 (lines 28-34), discloses that the speech recognition performed by the computing device (i.e., speech module) is located at a second cloud service).
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Soyannwo’ into the teachings of ‘Zeljkovic’ as modified by ‘Zheng’, with a motivation to provide wherein the authentication module is located at a first cloud service; and the speech module is located at a second cloud service, as taught by the Soyannwo, in order to gain the advantage of improved performance of computing systems; Soyannwo, Col. 1 (lines 64-65).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Di Mambro; Germano et al. (US 2007/0185718 A1), hereinafter (Di Mambro), in view of ZHENG et al. (US 2017/0365259 A1), hereinafter (Zheng), and further in view of Zeljkovic et al. (US 2013/0097682 A1), hereinafter (Zeljkovic).

Regarding Claim 20, Di Mambro teaches a computer system comprising: one or more memory units storing instructions; and one or more processors configured to execute the instructions to perform operations comprising (Di Mambro, Para. [0019-0020], discloses a number of suitable processors, controllers, units, or the like that carry out/execute a pre-programmed or programmed set of instructions, shared library/dynamic load library and/or other sequence of instructions designed for execution on a computer system, and/or as illustrated in Fig. 9, a voice processor 944): receiving, at an authentication system, user data comprising a user identifier, audio data having a first data format, and a client device identifier (Di Mambro, Fig. 4 and Para. [0040], discloses that the application 410 can create a user profile 142 (See FIG. 2) which includes the pass phrase (144), the biometric voice print (146), and the IDEI (148). Upon speaking the password phrase (spoken utterance, which represents a first data format), the J2ME application 410 can send the user profile 142 (See Fig. 2) to the verification/authentication server, and/or see also Fig. 5 and Para. [0043], discloses that, at step 502, the user is prompted to record his voice for voice print creation. The user can submit a particular phrase (i.e., password phrase) that the user will recite during voice authorization. At step 503, the user records their voice using the provided application (410). At step 504, the user can enter in a PIN number. Again, the PIN number may be required if the application cannot retrieve an IMEI number from the device. If the application 410 can access the IMEI, then the PIN number may not be required); spinning up, by the authentication service, a first container instance (Di Mambro, Fig. 5 and Para. [0029 and 0043], discloses the steps (501-509), performed by the authentication server, of creating (spinning up) the user’s profile (i.e., a first instance) and storing the newly created user profile on a voice print database 140 (i.e., container, which contains the created user’s profiles (i.e., instances))); processing, by the first container instance, the audio data, the processed audio data having a second data format (Di Mambro, Para. [0040], discloses that the J2ME application 410 can perform voice processing on the spoken utterance (i.e. first format of the pass phrase) and encode one or more features of the biometric voice prior to create the user profile); spinning up, by the authentication service, a second container instance (Di Mambro, Figs. 4 and 5 and Para. [0029 and 0043], discloses that the authentication server creates and stores plurality of user profiles 142 (i.e., second instance) on a voice print database 140 (i.e., container which contains the created instances)); transmitting, from the first container instance, to the second container instance, the processed audio data, the user identifier, and the client device identifier (Di Mambro, Para. [0038- 0040], discloses that upon speaking the password phrase, the J2ME application 410 can send the user profile 142 (which includes the pass phrase (144), the biometric voice print (146), and the IDEI/device identifier (148), see Fig. 2) to the verification server. In one arrangement, the J2ME application 410 can perform voice processing on the spoken utterance (i.e. pass phrase) and encode one or more features of the biometric voice prior to create the user profile and sending it to the verification module 430, and as further disclosed in the Para. [0037], wherein the verification module 430 can communicate information to and from the application 410 via JNI 414, which provides an interface to transport data from one format to another while preserving structural aspects of the code and data); Di Mambro, Para. [0024, 0042 and 0047], discloses that the profile management module 420 can communicate with the voice print database 140 over a Java Database Connectivity (JDBC) 416 interface. The JDBC 416 can provide data access for retrieving and storing data from the voice print database 140. For example, the voice print database 140 can be a relational database composed of tables which can be indexed be row column formatting as is known in the art. The JDBC 140 provides a structured query language locating data headers and fields within the voice print database 140. The profile management module 420 can parse the user profile for the biometric voice print and compare the biometric voice print with other voice prints in the voice print database 140. In one arrangement, biometric voiceprints can be stored using the mobile handsets' IMEI number for indexing. Notably, the voice print database 140 includes one or more reference voice prints from multiple users having a registered voice print. Upon determining a match with a voice print, the profile management module 420 can grant access to the user to one or more resource);59Attorney Docket No. 11360.0630-00000 transmitting, by the second container instance, to a client device associated with the client device identifier, a client notification comprising a result of the authentication (Di Mambro, Para. [0044] and Fig. 6 (steps 614-620), discloses that after the authentication server uses the verification module to verify the user’s recorded voice against his stored voiceprint, the authentication server responds back to the user (i.e., sends notification) whether the authentication is successful or unsuccessful, wherein the steps performed in Fig. 6 are practiced by utilizing the Fig. 4 components, and as disclosed in Para. [0033], wherein the FIG. 4 refers to a client- server based architecture);
Di Mambro fails to explicitly disclose but Zheng teaches retrieving, by the second container instance, from a model storage, a machine learning model particularly trained for a user associated with the user identifier (Zheng, Para. [0048], discloses an identity authentication module 14 that extracts the voiceprint model (i.e., speech model) of the user from the voiceprint model storage unit 1, and as disclosed in Para. [0042], In the voiceprint model storage unit 15, the voiceprint model of each user is stored in such a manner that the user (user ID) is associated with the voiceprint model of the user, and as disclosed in Para. [0039], wherein the user voiceprint model generating module 12 may train the voiceprint model of the user by using an acoustic model of the global characters in a self-adaptive manner, and as disclosed in Para. [0040], wherein the acoustic model is obtained by using a method such as Artificial Neural Network (ANN, which is a machine learning), etc.);
executing he machine learning model determine a voice match result based on the processed audio data and the user identifier (Zheng, Para. [0076], discloses that the identity authentication system 1 is able to obtain the latest voiceprint model of the user from the voiceprint model storage unit 15 and calculate the comprehensive confidence CL of the identity using the latest voiceprint model of the user, and as disclosed in Para. [0080], wherein the comprehensive confidence CL of the identity of the requester can be calculated by using the acoustic model of the global characters and the voiceprint model of the user based on the security code speech signal (speech data) sent from the client, wherein the security code speech signal is generated when the requester reads out the dynamic security code);
overwriting the user data (Zheng, Para. [0073], discloses to update the speech data included in the time window channel using the latest speech data, or see also Para. [0083], discloses to store the security code speech signal as the latest speech data in the time-varying data storage unit in which speech data of each user is stored with time labels, and/or see also Para. [0075], wherein the voiceprint model reconstruction module 25 reconstructs the voiceprint model of the user using the speech data included in the updated time window channel, and updates the voiceprint model of the user in the voiceprint model storage unit 15 using the reconstructed voiceprint model of the user).
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Zheng’ into the teachings of ‘Di Mambro’, with a motivation to retrieve, from a model storage, a machine learning model particularly trained for a user associated with the user identifier, as taught by Zheng, in order to provide a secure and reliable identity authentication system that verifies the voiceprint of the speaker (user), and to effectively improve the accuracy of identity authentication based on self-learning function; Zheng, Para. [0014 and 0086].
Di Mambro as modified by Zheng fails to explicitly disclose but Zeljkovic teaches updating a log based on the user identifier, the client identifier, and the voice match result (Zeljkovic, Para. [0040] and Claim 18, discloses to populate a speech database (i.e., log) based on the user ID, name of the service (i.e., the client identifier) and the voice print match); and 
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Zeljkovic’ into the teachings of ‘Di-Mambro’ as modified by ‘Zheng’, with a motivation to update a log based on the user identifier, the client identifier, and the voice match result, as taught by Zeljkovic, in order to improve the accuracy of the voiceprint by effectively recognizing and verifying a speech associated with a speaker, and thwarts the malicious use of recorded voice in attempts to spoof a voice for authentication (or user); Zeljkovic, Para. [0005 and 0030].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI CHEEMA, whose contact number is 571-272-1239. The examiner can normally be reached on Monday-Friday: 8:00AM – 4:00PM.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge L. Ortiz-Criado can be reached on 571-272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALI CHEEMA/
Examiner, Art Unit 2496

/JORGE L ORTIZ CRIADO/Supervisory Patent Examiner, Art Unit 2496